In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1707 
JON GILES, 
                                                  Plaintiff‐Appellant, 

                                  v. 

GABRIELLE TOBECK et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Central District of Illinois. 
             No. 2:15‐cv‐02068 — Sara Darrow, Judge. 
                     ____________________ 

        ARGUED JUNE 6, 2018 — DECIDED JULY 10, 2018 
                 ____________________ 

   Before  WOOD,  Chief  Judge,  and  KANNE  and  SCUDDER, 
Circuit Judges. 
    PER CURIAM. Jon Giles, an inmate at Jerome Combs Deten‐
tion Center, was punched and bitten when he tried to protect 
his cellmate from a violent detainee’s assault. Giles sued sev‐
eral correctional officers, asserting that they failed to protect 
him  from  the  attack  in  violation  of  the  Eighth Amendment. 
The district court entered summary judgment for the defend‐
ants.  Because  a  reasonable  jury  would  be  required  to  find 
2                                                      No. 17‐1707 

from the undisputed evidence that the officers were not reck‐
less, and that they responded reasonably both to the risk of an 
attack and the actual attack, we affirm the judgment. 
    As this is an appeal from the entry of summary judgment, 
we recount the facts in the light most favorable to Giles, the 
non‐movant. See Estate of Simpson v. Gorbett, 863 F.3d 740, 745 
(7th Cir. 2017). Giles’s attacker, Kendrick Moore, had a history 
of violent interactions with inmates and correctional staff at 
the Center. Although Moore at one point was housed in seg‐
regation in a maximum‐security area, he had been placed on 
suicide watch shortly before the attack and moved to the first 
floor  of  a  general‐population  section  of  the  prison  called 
“E‐POD,” where he could more easily be monitored. While in 
E‐POD, Moore stayed alone in his cell and would be let out 
each day for only one hour, when no other detainees were to 
be released from their cells.   
    On October 8, 2014, this precautionary system failed. That 
day the morning‐shift guards, according to their log entry, re‐
fused to let Moore out of his cell for his hour “due to tension 
and repeated problems” with one of the officers. A supervisor 
told  the  officers  to  let  Moore  out  later  that  day,  and  at 
2:30 p.m.  they  did  so.  During  the  3:00  p.m.  shift  change, 
Moore remained out of his cell and was spotted by the incom‐
ing  officers,  Gabrielle  Tobeck  and  Matthew  Meehan,  who 
counted him  as present during  their  headcount. At  roughly 
3:15  p.m.,  Tobeck  released  the  inmates  on  E‐POD’s  top  tier. 
Four minutes later she (and Meehan) noticed Moore saunter 
past her desk. She immediately ordered Moore, who had been 
hiding in the showers until then, to return to his cell and lock 
up. He responded “Okay Tobeck” and continued walking to‐
ward his cell, which was also in the direction of the staircase. 
No. 17‐1707                                                         3 

But seconds later he sprinted up the stairs to the second floor, 
where  Giles  shared  a  cell  with  Robert  Scott.  Moore  begin 
pummeling  Scott  outside  of  their  cell.  Giles,  fearing  that 
Moore was about to throw his cellmate over the second‐floor 
railing, tried to ward him off.   
     On seeing Moore bound up the stairs, Meehan ordered the 
other inmates in the dayroom to steer clear of the fight. To‐
beck, in the meantime, radioed for back‐up. Officer Nicholas 
Mayo  responded  first,  and  within  a  minute  he  and  another 
officer were let into E‐POD by Tobeck. The two officers and 
Meehan darted up the stairs and for twenty seconds shouted 
at  the  inmates:  “Stop  it.  Lay  down.  Cuff  up.”  Giles  quickly 
acceded  to  being  handcuffed  by  Mayo  before  Moore  (who 
was resisting Meehan) lunged at the restrained Giles and be‐
gan  biting  his  arm.  While  Moore  was  attacking  Giles,  the 
fourth officer removed Scott from the fight and brought him 
downstairs  in  handcuffs.  The  officer  returned  to  the  second 
floor along with several other officers who had just entered 
E‐POD. Among them was Corporal Alvon Brown, who sub‐
dued Moore with a Taser. Within six minutes of the outbreak, 
the officers had removed all three inmates from E‐POD.  
    After the attack Giles was taken to a hospital, where the 
staff disinfected his  arm, gave  him an unspecified injection, 
and wrapped the arm in bandages. Giles has two permanent 
scars and asserts that he continues to feel pain and has suf‐
fered anxiety attacks since the fight.   
    Giles sued Tobeck, Meehan, and Mayo for recklessly fail‐
ing to prevent Moore’s attack and being deliberately indiffer‐
ent to the attack once it broke out. The district court entered 
summary judgment for the defendants, concluding that they 
all had responded reasonably to the fight, and that Tobeck’s 
4                                                      No. 17‐1707 

actions  before  the  attack  amounted,  at  most,  to  gross  negli‐
gence.  
    To contest summary judgment, Giles was required to pro‐
duce  sufficient  evidence  for  a  rational  jury  to  find  that 
(1) Moore presented an objectively serious risk of harm, and 
(2) a defendant was deliberately indifferent to that risk, mean‐
ing that he or she subjectively knew about the risk, and did 
not  take  reasonable  measures  to  abate  it.  See Farmer  v. Bren‐
nan, 511 U.S. 825, 847 (1994); Dale v. Poston, 548 F.3d 563, 569 
(7th Cir. 2008). 
    We  may  accept  that  Moore  presented  a  serious  risk  of 
harm and that Giles produced sufficient evidence that the de‐
fendants each knew of the risk. A prison official must respond 
reasonably to a known risk of harm, but negligence or even 
gross negligence is not enough to show a constitutional viola‐
tion. See Rosario v. Brawn, 670 F.3d 816, 821 (7th Cir. 2012). In‐
stead  the  official’s  response  must  be  so  inadequate  that  it 
amounts to a reckless disregard for the risk, Fisher v. Lovejoy, 
414 F.3d 659, 662 (7th Cir. 2005), and “effectively condones the 
attack.” Santiago v. Walls, 599 F.3d 749, 756 (7th Cir. 2010). That 
a response did not avert the risk does not mean it was unrea‐
sonable, and the standard is always “reasonableness in light 
of the surrounding circumstances.” Dale, 548 F.3d at 569. 
   Giles first contends that Tobeck acted recklessly by allow‐
ing the top‐tier inmates out of their cells without first account‐
ing for Moore’s whereabouts. But her opening the cell doors 
prematurely was at worst negligence, not recklessness. At the 
time Tobeck released the top‐tier inmates, the risk of an attack 
was not as apparent as it would become later, when she or‐
dered Moore to return to his cell. Though Tobeck admits see‐
ing Moore in the dayroom at the 3:00 p.m. headcount, she had 
No. 17‐1707                                                           5 

no reason then to infer that he presented a substantial risk of 
harm to any other inmates. Moore was expected to be out of 
his cell; he was scheduled for dayroom time between 2:30 and 
3:30 p.m. This contrasts with Junior v. Anderson, in which we 
reversed summary judgment in favor of a prison guard who 
knew  that  the  attacker’s  cell  had  not  locked  properly—pre‐
senting  a  security  risk—but  let  the  victim  out  anyway. 
724 F.3d 812, 813–14 (7th Cir. 2013). Tobeck should not have 
let out the second‐floor inmates until after Moore returned to 
his cell at 3:30 p.m., but nothing in the record implies that her 
actions were deliberate, malicious, or reckless rather than mis‐
taken.  
    Giles next contends that Tobeck, upon realizing her error 
in  releasing  the  second‐floor  inmates  in  Moore’s  presence, 
failed  to  act  reasonably  to  correct  it.  Though  she  ordered 
Moore to lock himself up, Giles argues that this response was 
insufficient and that the “only reasonable action” was for her 
to ensure that Moore was escorted back to his cell. Merely or‐
dering Moore to lock up was reckless, he says, because it put 
his fate in Moore’s hands. He compares his case to Mayoral v. 
Sheahan, in which we reversed summary judgment for an of‐
ficer  who  had  let  drunken  inmates  out  of  their  cells  after  a 
gang leader falsely promised to “control ‘his guys,’” 245 F.3d 
934,  936  (7th  Cir.  2001).  We  recognized  in  that  case  that  the 
officer, in relying on the gang leader’s promise, had recklessly 
“put the fate of the inmates in the hands of another inmate.” 
Id. at 940. 
    Though escorting Moore back to his cell may have been a 
better choice, Tobeck’s actions did not cross the line from neg‐
ligently enabling the attack to recklessly condoning it. Unlike 
the guard in Mayoral, Tobeck did not deliberately abdicate her 
6                                                          No. 17‐1707 

responsibility  once  she  became  aware  of  a  violent  inmate’s 
presence. Instead, by ordering Moore to return to his cell, she 
exerted  her  authority  as  a  correctional  officer.  Though  she 
may have exercised too much restraint by stopping at only an 
order, her belief that an order would be sufficient was reason‐
able. Moore orally confirmed his compliance and appeared to 
be  obeying  the  order  until  the  moment  he  sprinted  up  the 
stairs. A jury could conclude that Tobeck showed poor judg‐
ment in accepting Moore’s word that he would obey her com‐
mand, but such a mistake would not be enough to show the 
reckless disregard necessary for an Eighth Amendment viola‐
tion.  See OʹBrien  v. Ind.  Depʹt  of  Corr.  ex rel.  Turner,  495  F.3d 
505, 510 (7th Cir. 2007). Meehan, for his part, reasonably could 
have agreed with Tobeck that an order was sufficient to make 
Moore walk the short distance back to his cell, so he had no 
duty to do anything more to avert the risk of an attack after 
observing Tobeck’s actions. See Fisher, 414 F.3d at 664. 
    Finally,  once  the  attack  began,  the  undisputed  evidence 
shows  that  each  of  the  defendants  responded  reasonably  to 
protect Scott and Giles from Moore. Tobeck called for back‐up 
and waited for it to arrive, rather than jump into the fray her‐
self. See Shields v. Dart, 664 F.3d 178, 181 (7th Cir. 2011) (officer 
acted  reasonably  by  calling  for  back‐up  instead  of  ordering 
attacker to stop); Guzman v. Sheahan, 495 F.3d 852, 858 (7th Cir. 
2007) (same). And once Mayo and the rest of the back‐up ar‐
rived,  they  and  Meehan  acted  swiftly  to  “restore  order  to  a 
chaotic situation,” Fisher, 414 F.3d at 664, and did so in just a 
few minutes. The officers plausibly could have removed Giles 
from  the  situation  even  faster  and  thereby  reduced  or  pre‐
vented his injuries, but the “mere failure of the prison official 
to choose the best course of action does not amount to a con‐
No. 17‐1707                                                       7 

stitutional violation.” Guzman, 495 F.3d at 857 (internal quota‐
tion  marks  omitted)  (quoting  Peate  v. McCann,  294  F.3d  879, 
882 (7th Cir. 2002)).  
   Given  the  preceding  analysis,  summary  judgment  was 
properly entered in the defendants’ favor. We therefore need 
not address the defendants’ remaining arguments. The judg‐
ment of the district court is AFFIRMED.